Citation Nr: 1745112	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  09-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating prior to June 21, 2016, and to a rating higher than 10 percent beginning June 21, 2016, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was last before the Board in September 2016, it was remanded for additional development.  The case is now again before the Board for further appellate consideration.

In a December 2016 rating decision, the VA Appeals Management Center (AMC) in Washington, D.C., increased the Veteran's bilateral hearing loss rating from noncompensable to 10 percent, effective June 21, 2016.  The Veteran has not indicated he is satisfied with the ratings assigned, and as such, the claim remains in appellate status.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


FINDINGS OF FACT

1.  For the period prior to June 21, 2016, the Veteran's bilateral hearing loss was no worse than a Level III in the right ear and a Level III in the left ear.

2.  For the period beginning June 21, 2016, the Veteran's bilateral hearing loss has been no worse than a Level IV in the right ear and a Level IV in the left ear.



CONCLUSIONS OF LAW

1.  For the period prior to June 21, 2016, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2017).

2.  For the period beginning June 21, 2016, the criteria for a rating higher than 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.


General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

Disability ratings for a hearing loss disability are derived from application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85 (2017).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a) (2017).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (b) (2017).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c) (2017).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those under § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85 (d) (2017). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85 (e) (2017).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately;

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2017).

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

By way of background, the RO granted service connection for bilateral hearing loss in a December 2009 rating decision, and a noncompensable initial rating was assigned.  The Veteran did not perfect an appeal of the December 2009 decision.  Subsequently, in a claim received by VA in February 2012, he claimed entitlement to an increased rating.



In response to his claim, the Veteran was afforded a VA audiology examination in February 2013.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
70
85
LEFT
45
55
70
70

Speech discrimination was 84 percent in the right ear and 84 percent in the left ear using the Maryland CNC test.  The examiner noted the Veteran's report that he had hearing difficulty in conversational situations and needed to have people repeat themselves frequently.
 
Application of the values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level III Roman numeral designation for the left ear.  Application of a Level III designation and a Level III designation to Table VII results in a noncompensable rating.  The Board notes the readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment under 38 C.F.R. § 4.86 (2017).

The Veteran submitted an additional audiogram dated in August 2015.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
65
70
LEFT
40
40
60
60

Speech discrimination was 88 percent in the right ear and 88 percent in the left ear using the Maryland CNC test.
 
Application of the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.  Application of a Level II designation and a Level II designation to Table VII results in a noncompensable rating.  The Board notes the readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment under 38 C.F.R. § 4.86 (2017).

Pursuant to the Board's September 2016 remand, the Veteran was afforded an additional VA audiology examination in December 2016.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
65
80
LEFT
55
55
65
70

Speech discrimination was 80 percent in the right ear and 82 percent in the left ear using the Maryland CNC test.  The examiner noted the Veteran's report that he had difficulty hearing when someone talked to him, and had to face the speaker and read his or her lips and sometimes still did not understand what was said.  The examiner noted the Veteran could communicate relatively well with the use of his hearing aids, and stated that he would therefore be employable.
 
Application of the puretone threshold values above to Table VI results in a Level IV Roman numeral designation for the right ear and a Level IV Roman numeral designation for the left ear.  Application of a Level IV designation and a Level IV designation to Table VII results in a 10 percent rating.  The Board notes the readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment under 38 C.F.R. § 4.86 (2017).

On the basis of the December 2016 examination results, the RO assigned a 10 percent rating for the Veteran's bilateral hearing loss.  An effective date of June 21, 2016, the date of the Veteran's videoconference hearing at which he stated his hearing had worsened, was assigned. 

The Veteran subsequently submitted results of an additional audiogram, which was conducted in January 2017.  The Veteran provided a waiver of this new evidence in December 2016.  Puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
50
75
85
LEFT
50
50
70
80

Speech discrimination was 84 percent in the right ear and 80 percent in the left ear using the Maryland CNC test.
 
Application of the puretone threshold values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level IV Roman numeral designation for the left ear.  Application of a Level III designation and a Level IV designation to Table VII results in a 10 percent rating.  The Board notes the readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment under 38 C.F.R. § 4.86 (2017).

With regard to the period prior to June 21, 2016, the Board notes that, as discussed above, audiograms conducted in February 2013 and August 2015 warrant a noncompensable rating pursuant to the Rating Schedule.  The first evidence of a worsening of the Veteran's hearing loss came in the form of statements made by him at his June 21, 2016, hearing.  Based on the foregoing, the Board finds the evidence does not show entitlement to a compensable rating for bilateral hearing loss prior to June 21, 2016.

With regard to the period beginning June 21, 2016, the Board finds the RO's assignment of a 10 percent rating is supported by the December 2016 and January 2017 audiogram results discussed above.  However, upon a thorough review of the entire record, the evidence does not show entitlement to a rating higher than 10 percent for this period.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that the preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied.


ORDER

Entitlement to a compensable rating for bilateral hearing loss for the period prior to June 21, 2016, is denied.

Entitlement to a rating higher than 10 percent for bilateral hearing loss for the period beginning June 21, 2016, is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


